DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedmeyer et al (US 2012/0160704).
Wiedmeyer et al teach (see abstract, fig. 3, paragraphs [0023]-[0028] and [0032]-[0033]) an electrochemical cell comprising a working electrode (cathode) comprising a metal oxide (e.g. uranium oxide) to be reduced in the cell, a molten salt electrolyte containing an alkali metal halide (e.g. LiCl), and a counter electrode (anode) comprising a rod (210) made from platinum, iridium, rhodium, and alloys thereof.  The rod (210) is considered to consist of a monolithic metal body because Wiedmeyer et al contemplated (paragraph [0033]) making either the entire anode rod from the metal or only a lower portion thereof.  See also fig. 4 of Wiedmeyer et al showing anode rods (210) constructed without upper portions (212).  
Regarding claims 2 and 4-5, Wiedmeyer et al teach (see paragraph [0023]) that the metal oxide of the cathode could be spent oxide nuclear fuel, such as uranium oxide.
Regarding claim 6, Wiedmeyer et al teach (see paragraph [0028]) that the molten salt electrolyte including an alkali halide salt (LiCl).
Regarding claim 7, Wiedmeyer et al teach (see paragraph [0028]) that the molten salt included lithium oxide in molten lithium chloride.
Regarding claim 22, Wiedmeyer et al teach (see abstract, fig. 3, paragraphs [0023]-[0028] and [0032]-[0033]) an electrochemical cell comprising a working electrode (cathode) comprising a metal oxide (e.g. uranium oxide) to be reduced in the cell, a molten salt electrolyte containing an alkali metal halide (e.g. LiCl), and a counter electrode (anode) comprising a rod (210) made from platinum, iridium, rhodium, and alloys thereof.  The rod (210) is considered to be a monolithic metal body because Wiedmeyer et al contemplated (paragraph [0033]) making either the entire anode rod from the metal or only a lower portion thereof.  See also fig. 4 of Wiedmeyer et al showing anode rods (210) constructed without upper portions (212).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedmeyer et al (US 2012/0160704) in view of Curti et al (“Characterization of selenium in UO2 spent nuclear fuel by micro X-ray absorption spectroscopy and its thermodynamic stability”).
Wiedmeyer et al teach the cathode comprising metal oxide being spent uranium oxide nuclear fuel, but fails to expressly teach that the spent nuclear fuel included fission byproducts comprising at least one of selenium, tellurium, or iodine.
Curti et al teach (see abstract, paragraph spanning pp. 1760 and 1761) that spent uranium oxide nuclear fuel contained fission byproducts such as selenium (Se), tellurium (Te), and iodine (I).  
Therefore, one of ordinary skill in the art at the time of filing would have understood that the spent uranium oxide nuclear fuel of Wiedmeyer et al would have inherently included fission byproducts, such as those known in the prior art, including selenium (Se), tellurium (Te), and/or iodine (I).
Claims 8-9, 13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedmeyer et al (US 2012/016704) in view of Gauger et al (US 4,402,996).
Wiedmeyer et al teach (see abstract, fig. 3, paragraphs [0023]-[0028] and [0032]-[0033]) an electrochemical cell comprising a working electrode (cathode) comprising a metal oxide (e.g. uranium oxide) to be reduced in the cell, a molten salt electrolyte containing an alkali metal halide (e.g. LiCl), and a counter electrode (anode) comprising a rod (210) made from platinum, iridium, rhodium, and alloys thereof.  The rod (210) is considered to consist of a monolithic metal body because Wiedmeyer et al contemplated (paragraph [0033]) making either the entire anode rod from the metal or only a lower portion thereof.    See also fig. 4 of Wiedmeyer et al showing anode rods (210) constructed without upper portions (212).  
	Thus, Wiedmeyer et al fail to teach the counter electrode (anode) comprising a monolithic body consisting of ruthenium.
Note that the counter electrode (anode) of Wiedmeyer et al was used for the generation of oxygen gas (see paragraph [0025]).  Additionally, Wiedmeyer et al teach (see paragraph [0033]) that “[p]latinum, iridium, rhodium, and alloys thereof, and other highly noble, conductive materials may equally be used for anode rod 210”.  
Gauger et al teach (see abstract, col. 2, lines 60-68, col. 5, lines 6-29) that it was generally known to use platinum group metals as anodes at which oxygen (gas) is evolved, and that the platinum group metals may be used in the metallic state.  Since Gauger et al describe “platinum group metals”, one of ordinary skill in the art at the time of filing would have understood that the teachings of Gauger et al recognized an equivalency in function of all members of the platinum group metals (elements 44-46 and 76-79) as suitable for oxygen evolving anodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted other platinum group metals, e.g.-ruthenium, osmium or palladium, for the platinum, iridium or rhodium taught by Wiedmeyer et al with a reasonable expectation of success.  Per MPEP 2144.06, the substitution of prior art recognized equivalents does not require an explicit motivation to perform the substitution. 
Regarding claim 9, Wiedmeyer et al teach (see paragraphs [0020]-[0022]) that the cathode assemblies included baskets into which the metal oxide were placed and then lowered into the molten salt electrolyte.  
Regarding claim 13, Wiedmeyer et al teach (see paragraph [0027]) using a reference electrode within the apparatus, which may be used to control the electrode potentials, and thus must be in electrical communication with at least either the anode or cathode.
Regarding claim 17, Wiedmeyer et al, as above, teach a method of direct oxide reduction comprising disposing a molten salt electrolyte (e.g. LiO2 in LiCl) in an electrochemical cell, immersing an iridium anode rod (210) into the molten salt electrolyte, disposing a cathode in the electrochemical cell, wherein the cathode comprised the metal oxide to be reduced, and applying an electric potential between the anode and the cathode.  As above, substitution of another platinum group metal in place of the iridium would have been obvious to one of ordinary skill in the art at the time of filing on the basis of the functional equivalency of the platinum group metals shown by Gauger et al.  
Regarding claim 19, as discussed with respect to claim 7 above, Wiedmeyer et al teach the molten salt containing lithium oxide in lithium chloride.  Further, Wiedmeyer et al teach (see paragraph [0019]) operating the cell at a temperature above the melting temperature of the molten salt electrolyte, which was 610°C for LiCL-Li2O, and thus teachings an operating temperature range that overlapped the claimed range from 610-650°C.
Regarding claim 20, Wiedmeyer et al teach (see paragraph [0019]) an alternative molten salt electrolyte comprising calcium chloride and calcium oxide (CaCl2-CaO).  Further, Wiedmeyer et al fail to teach pressurizing the atmosphere above the electrochemical cell.  Such absence of a teaching would have been understood by one of ordinary skill in the art as meaning that the process was conducted at about standard atmospheric pressure, which was well below 1.0 GPa in pressure (~0.0001 GPa).   
Regarding claim 21, Wiedmeyer et al teach (see abstract, fig. 3, paragraphs [0023]-[0028] and [0032]-[0033]) an electrochemical cell comprising a working electrode (cathode) comprising a metal oxide (e.g. uranium oxide) to be reduced in the cell, a molten salt electrolyte containing an alkali metal halide (e.g. LiCl), and a counter electrode (anode) comprising a rod (210) made from platinum, iridium, rhodium, and alloys thereof.  The rod (210) is considered to consist of a monolithic metal body because Wiedmeyer et al contemplated (paragraph [0033]) making either the entire anode rod from the metal or only a lower portion thereof.  See also fig. 4 of Wiedmeyer et al showing anode rods (210) constructed without upper portions (212).  
Thus, Wiedmeyer et al fail to teach the counter electrode (anode) consisting of monolithic ruthenium.
Note that the counter electrode (anode) of Wiedmeyer et al was used for the generation of oxygen gas (see paragraph [0025]).  Additionally, Wiedmeyer et al teach (see paragraph [0033]) that “[p]latinum, iridium, rhodium, and alloys thereof, and other highly noble, conductive materials may equally be used for anode rod 210”.  
Gauger et al teach (see abstract, col. 2, lines 60-68, col. 5, lines 6-29) that it was generally known to use platinum group metals as anodes at which oxygen (gas) is evolved, and that the platinum group metals may be used in the metallic state.  Since Gauger et al describe “platinum group metals”, one of ordinary skill in the art at the time of filing would have understood that the teachings of Gauger et al recognized an equivalency in function of all members of the platinum group metals (elements 44-46 and 76-79) as suitable for oxygen evolving anodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted other platinum group metals, e.g.-ruthenium, osmium or palladium, for the platinum, iridium or rhodium taught by Wiedmeyer et al with a reasonable expectation of success.  Per MPEP 2144.06, the substitution of prior art recognized equivalents does not require an explicit motivation to perform the substitution. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedmeyer et al (US 2012/0160704) in view of Gauger et al (US 4,402,996) as applied to claim 9 above, and further in view of Riley et al (US 5,500,100).
Wiedmeyer et al fail to teach the material of construction of the cathode container.
	Riley et al teach (see abstract, the figure and paragraph spanning cols. 3 and 4) using a 316 stainless steel (an alloy comprising iron, chromium, nickel, and molybdenum) as a basket within a molten salt electrolysis cell for metal production.  The basket was connected as an electrode in the electrolysis cell.
	Therefore, in view of the absence of a teaching in Wiedmeyer et al of the material of construction of the cathode container, it would have been obvious to one of ordinary skill in the art at the time of filing to have sought out materials known in the prior art as being useful for containers/baskets in molten salt electrolysis cells.  Riley et al shows one such known material, 316 stainless steel, which means that this material was known to possess the material properties that made it suitable for an electrode basket in a molten salt electrolysis cell (e.g. heat and corrosion resistance). 
Regarding claim 11, 316 stainless steel is known to be a steel alloy comprising predominantly iron, with additions of chromium, nickel and molybdenum.    
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedmeyer et al (US 2012/0160704) in view of Gauger et al (US 4,402,996) as applied to claims 8 and 17, respectively, above, and further in view of Fray et al (US 2004/0159559).
Wiedmeyer et al teach the cathode comprising a container into which the metal oxide was placed, and thus fails to teach the cathode consisting essentially of the at least one metal oxide.
Fray et al teach (see abstract, paragraphs [0035]-[0038], Example 9 (paragraphs [0061]-[0066]) a similar process and apparatus for reducing metal oxides to metal via electrolysis in a molten salt electrolyte.  Fray et al teach that as an alternative to using a basket containing the metal oxide to be reduced, the cathode may be formed from substantially all metal oxide to be reduced with a minor central current collector (“”lolly” type TiO2 electrode”).  This alternative cathode arrangement reduced the surface area of the current collector (i.e. increased proportion of the cathode surface area that was the metal oxide to be reduced), and allowed the cathode to be removed from the electrochemical cell immediately after processing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the alternative cathode arrangement of Fray et al, wherein the cathode consisted essentially of only the metal oxide to be reduced, for the cathode container arrangement of Wiedmeyer et al because Fray et al teach that the cathode consisting essentially of only the metal oxide to be reduced reduced the surface area of the current collector and allowed the cathode to be removed from the electrochemical cell immediately after processing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedmeyer et al (US 2012/0160704) in view of Gauger et al (US 4,402,996) as applied to claim 13 above, and further in view of Redey et al (US 6,540,902).
Wiedmeyer et al do not teach the presence of a reference electrode.
Redey et al teach (see abstract, fig. 1, example 1) an electrochemical cell comprising a counter electrode (anode) comprising platinum, a working electrode (cathode) comprising a metal oxide (uranium oxide) to be reduced in the cell, and a molten salt electrolyte comprising an alkali halide salt (LiCl). Thus, Redey et al relate to the same field of endeavor as Wiedmeyer et al. Redey et al teach (see abstract, col. 4, lines 34-47) the cell further including at least one reference electrode, and suitable reference electrodes included Ni/NiO (i.e.-nickel/nickel oxide), where the reference electrodes were used to compare the working electrode and counter electrode potentials to prevent undesired reactions from occurring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a reference electrode as taught by Redey et al to the cell of Wiedmeyer et al for the purpose of permitting working electrode and counter electrode potentials from being monitored to prevent undesired reactions from occurring as taught by Redey et al.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedmeyer et al (US 2012/0160704) in view of Gauger et al (US 4,402,996) as applied to claim 8 above, and further in view of Ogasawara et al (US 2008/0110765), Nguyen et al (US 2005/0178658) and de Nora et al (US 2003/0075454).
Wiedmeyer et al fail to teach a sheath, such as alumina or magnesia, being disposed around at least a portion of the counter electrode and working electrode.
Ogasawara et al teach (see abstract, fig. 1, paragraph [0008]) that it was known to provide a magnesia sheath around an anode for inhibiting back reaction of cathode products  on the anode surface during a calcium electrolytic reduction process in a CaO-CaCl2 molten salt.
Nguyen et al teach (see abstract, paragraph [0051]) protecting a stem portion of an anode with an alumina sleeve, wherein the anode was made from a metal.
De Nora et al teach (see abstract, fig. 2, Example 2 in paragraph [0153]) providing a sleeve of alumina around a surface of the cathode to shield the cathode surface from the electrolyte.  
Each of Ogasawara et al, Nguyen et al, and de Nora et al come from the field of molten salt electrolysis for the reduction of metal oxides to metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the known alumina or magnesia sleeves/sheaths from Ogasawara et al, Nguyen et al, and de Nora et al, to at least parts of the surfaces of the anode and cathode in order to protect those surfaces from the molten salt electrolyte.
Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive. Applicant has argued:
The Office has interpreted monolithic iridium and monolithic ruthenium much more broadly than would be consistent with the broadest reasonable interpretation.  
In response, regardless of whether or not the broadest reasonable interpretation is that previously taken by the Office or with Applicant’s argued narrower interpretation, it is clear that Wiedmeyer et al contemplated making the entire counter electrode (anode rod 210) from the catalytic metal (e.g. platinum, iridium or rhodium (see paragraph [0033]).  Such a counter electrode is consistent with either interpretation.  The interpretation by the Office of the claim terminology has changed in view of Applicant’s amendments to claim language.  In claim 1 “at least one anode consisting of monolithic iridium” and in claim 21 “at least one anode consisting of monolithic ruthenium” is interpreted as requiring the at least one anode to be entirely composed of a single body of iridium or ruthenium, respectively.  In claim 8 “at least one counter electrode comprising a monolithic body consisting of ruthenium” and in claim 22 “at least one counter electrode comprising a monolithic body consisting of iridium” is interpreted as requiring the at least one counter electrode as requiring a body made of a material consisting of ruthenium or iridium, respectively.  Wiedmeyer et al clearly teach making the entire anode/counter electrode (anode rod 210) from iridium.  Based on the evidence from Gauger et al, substitution of an anode rod completely made from ruthenium in place of the platinum, iridium or rhodium of Wiedmeyer et al would have been obvious to one of ordinary skill in the art on the basis of the prior art recognition of the functional equivalency of the platinum group metals as catalysts for the oxygen evolution reaction.  
Wiedmeyer et al teach making the anodes from upper and lower sections (see paragraph [0034].
In response, Applicant’s characterization of what Wiedmeyer et al teach is incorrect.  Wiedmeyer et al teach (see paragraph [0033]) that the entire anode rod made be made from iridium, and that an alternative embodiment is to utilize an upper portion and lower portion, wherein the lower portion was made from iridium.  See also fig. 4 of Wiedmeyer et al showing single piece anode rods (210) without upper portions (212).  
Applicant’s remarks regarding claims 8 and 17 (and their dependent claims) are considered moot in view of the change in scope (narrowing of Markush group from iridium or ruthenium to only ruthenium) as well as the new grounds of rejection presented above further combining the teachings of Gauger et al with Wiedmeyer et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794